DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 25 October 2019, which claims domestic priority to a provisional application filed 22 October 2017.
Claims 1-16 were originally filed, and then canceled by preliminary amendment.
Claims 17-36 were added by preliminary amendment, are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 25 October 2019 has been considered by the Office to the extent indicated.  


Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain lines of insufficient weight, text of insufficient size and/or shading that make the drawings illegible, see Fig. 5. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 17, 26 and 34 recite the steps of generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the first clinical trial. The patent application does not provide an adequate formula or algorithm explaining how the reward distribution is generated. For example, the published specification, in paragraph 60 states that reward distribution is used to select a highest expected reward. The specification does not, however, disclose an adequate formula or algorithm for generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the first clinical trial. Claims 23, 27, 29, 30 and 36 have the same issue with respect to the limitation reward distribution, and are, accordingly, rejected for at least the same reason.

Further, this information was added by preliminary amendment and is unsupported by the specification as originally filed. Accordingly, claims 17, 26 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The material directed to the following is unsupported: generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the first clinical trial. Claims 23, 27, 29, 30 and 36 have the same issue with respect to the limitation reward distribution, and are, accordingly, rejected for at least the same reason.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 17, 26 and 34 recites the limitation reward distribution. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term reward is used by the claims to mean health benefit (See published paragraph 21 of the present specification.) while the accepted meaning is “a stimulus (such as food) that is administered to an organism and serves to reinforce a desired response” (online Merriam-Webster dictionary. The health is not “administered” to the patient. The term is indefinite because the specification does not clearly redefine the term.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 17-25 are drawn to a system for receiving historical clinical trial data for a plurality of patients enrolled in a first clinical trial, wherein the historical clinical trial data comprises characteristics of the plurality of patients when the plurality of patients is enrolled in the first clinical trial; generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the first clinical trial; transmitting a message to a device of a patient that is enrolled in a second clinical trial, wherein the message comprises an indication of an action from the reward distribution that the patient is to perform in order to increase a likelihood of compliance with restrictions of the second clinical trial; receiving data from the device of the patient, wherein the data is indicative of whether the patient performed the action; and updating the reward distribution based upon the data received from the device of the patient., which is within the four statutory categories (i.e. a machine). Claims 26-33 are drawn to a method for receiving historical clinical trial data for a plurality of patients enrolled in an ongoing clinical trial, wherein the historical clinical trial data comprises characteristics of the plurality of patients when the plurality of patients is enrolled in the ongoing clinical trial; generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the ongoing clinical trial; identifying an action in the reward distribution based upon a value assigned to the action; transmitting a message to a device of a patient that is enrolled in the ongoing clinical trial, wherein the message comprises an indication of an action from the reward distribution that the patient is to perform in order to increase a likelihood of compliance with restrictions of the ongoing clinical trial; receiving data from the device of the patient, wherein the data is indicative of whether the patient performed the action; and updating the reward distribution based upon the data received from the device of the patient., which is within the four statutory categories (i.e., a process). Claims 34-36 are drawn to a computer program product comprising instructions for receiving historical clinical trial data for a plurality of patients enrolled in a clinical trial, wherein the historical clinical trial data comprises characteristics of the plurality of patients when the plurality of patients is enrolled in the clinical trial; generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the clinical trial; transmitting a message to a device of a patient that is enrolled in the ongoing clinical trial, wherein the message comprises an indication of an action from the reward distribution that the patient is to perform in order to increase a likelihood of compliance with restrictions of the clinical trial, wherein the device of the patient presents the message to the patient on a display; receiving data from the device of the patient, wherein the data comprises an indication of whether the patient performed the action; and updating the reward distribution based upon the data received from the device of the patient., which is within the four statutory categories (i.e., a manufacture).  

Apart from the use of generic technology and the transmitting limitation (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing determining compliance protocols for clinical trials: users would consider past data to determine the most effective way of running a current trial, and would share the determiantion accordingly. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – transmitting a message. The various structural elements processor (including computing system, processor, memory and computer program product) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to transmitting a message merely adds insignificant extrasolution activity to the material such as data gathering, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering trials, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


As per claims 34-36, the broadest reasonable interpretation of a claim drawn to a computer program product (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, as it is here.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  See 1351 OG 212 (February 23, 2010).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 22-29 and 31-36 are rejected under 35 U.S.C. 103 as being obvious over Hufford et al. (U.S. PG-Pub 2013/0006671 A1), hereinafter Hufford, further in view of Camarda (U.S. PG-Pub 2013/0006671 A1), hereinafter Camarda.

As per claims 17, 26 and 34, Hufford discloses a method, a computer program product and a computing system (Hufford, Figs. 1, 2 and 5.), comprising: 
a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts (Hufford, Figs. 1, 2 and 5.) comprising: 
receiving historical clinical trial data for a plurality of patients enrolled in a first clinical trial, wherein the historical clinical trial data comprises characteristics of the plurality of patients when the plurality of patients is enrolled in the first clinical trial (Hufford, Fig. 2 #340, all data from previous and current trials is saved in Hufford, to make available for current and future trials, see paragraphs 69 and 93.); 
generating a reward distribution based upon the historical clinical trial data, wherein the reward distribution comprises indications of actions taken by the plurality of patients and values assigned to the actions, wherein the values are associated with compliance of the plurality of patients with restrictions of the first clinical trial (Hufford develops compliance protocols for patients in a clinical trial [reward distributions] by measuring the effectiveness of suggested actions with regard to the patient’s compliance, which would comprise generation of a reward distribution, see paragraphs 71-80. The Office notes that the present published application describes better health as a reward, see present paragraph 21.); 
transmitting a message to a device of a patient that is enrolled in a second clinical trial, wherein the message comprises an indication of an action from the reward distribution that the patient is to perform in order to increase a likelihood of compliance with restrictions of the second clinical trial (Clinical trials are developed with compliance actions calculated to improve patient compliance, all based on historical clinical trial data, see paragraphs 63-65, 69 and 71-80.); 
receiving data from the device of the patient, wherein the data is indicative of whether the patient performed the action (Patient compliance data is monitored, see paragraphs 71-80.); and 
updating the reward distribution based upon the data received from the device of the patient (Compliance protocols are generated based on present and past data, see paragraphs 71-80.).

Regarding claims 26 and 34, Hufford discloses using present and historical clinical trial data to determine compliance protocols for present and future clinical trials.

Although Hufford discloses generation of compliance protocols for patients based on determining a reward distribution [possible interventions available for all patients and conditions] in Figs. 2 and 5. Hufford fails to explicitly disclose determination of values assigned to actions and the comparison of those values when determining a reward distribution and compliance protocol.

Camarda, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the determination of values assigned to actions and the comparison of those values when determining a reward distribution and compliance protocol (See Camarda, Fig. 6 and corresponding text.) to provide information regarding “which of several interventions are most effective in terms of encouraging compliance” (Camarda, C2L49-51.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the clinical monitoring device of Hufford to include the determination of values assigned to actions and the comparison of those values when determining a reward distribution and compliance protocol, as taught by Camarda, in order to arrive at a clinical monitoring device that can provide information regarding “which of several interventions are most effective in terms of encouraging compliance” (Camarda, C2L49-51.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 18-20, 22-25, 27-29, 31-33, 35 and 36, Hufford/Camarda disclose claims 17, 26 and 34, discussed above. Hufford/Camarda also discloses:
18, 33. 	wherein the reward distribution is based upon at least one of: ages of each of the plurality of patients; genders of each of the plurality of patients; medical intervention experienced by each of the plurality of patients; or medications taken by each of the plurality of patients (Hufford discloses a variety of data in order to determine the effectiveness of compliance measures, including patient gender and medication consumption data, see paragraph 100, as well as the historical clinical trial data of subjects of paragraphs 25-29.);
19, 32.	wherein the action is at least one of: taking a medication; undergoing physiotherapy; utilizing a medical device; taking a biological sample; or taking a biological measurement (Action can include an event prompting a patient “to administer a medical treatment (e.g., taking a drug), a prompt to enter health data into a device (e.g., a symptom (e.g., enter pain level, heart rate, blood pressure), behaviors, psychological state etc.), or a prompt to engage in an activity (e.g., start an exercise routine)”, see paragraphs 103 and 146.);
20, 31.	wherein the device of the patient presents the message to the patient on a display (Patient device presents messages to patient on a display, see paragraphs 11, 18-21, 56 and 81.);
22, 29.	prior to generating the reward distribution, receiving a clinical status of the patient from the device of the patient, wherein the reward distribution is further generated based upon the clinical status of the patient (Hufford develops compliance protocols for patients in a clinical trial [reward distributions] by measuring the effectiveness of suggested actions with regard to the patient’s compliance, which would comprise generation of a reward distribution, see paragraphs 71-80. These protocols are continually developed and provided to the patient in light of new data received by the system including clinical status of the patient, therefore they are generated based on patient clinical status, which is therefore prior to that reward distribution [clinical protocol] being developed, see paragraphs 71-80.);
23. 	subsequent to generating the reward distribution and prior to transmitting the message, identifying the action from the reward distribution, wherein the action has a highest likelihood of causing the patient to comply with the restrictions of the second clinical trial as compared to remaining actions in the reward distribution (Hufford discloses generation of a reward distribution (possible protocol actions) in determining a patient compliance protocol among several clinical trials, see paragraphs 71-80. Camarda discloses the comparison of likelihood of compliance of various actions/messages, see Fig. 6.);
24. 	wherein the device is a smartphone operated by the patient (Hufford, paragraph 56.);
25. 	wherein the historical clinical trial data is stored in a data store that stores historical clinical trial data for a plurality of sponsors that conduct clinical trials (A plurality of sponsors have access to the data stored in the clinical trial database, see paragraphs 92-95.);
27. 	wherein updating the reward distribution causes the values in the reward distribution to be changed, the method further comprising: identifying a second action in the reward distribution based upon a second value assigned to the second action, wherein the second value is greater than the value; and transmitting a second message to the device of the patient that is enrolled in the ongoing clinical trial, wherein the second message comprises an indication of the second action (The reward distribution comprises the entire possibility of clinical protocols, which are analyzed to determine the most appropriate one for a given patient in a given clinical trial, see paragraphs 71-80. Camarda discloses the comparison of values of compliance actions/messages, see Fig. 6.);
28.	wherein the device of the patient displays the message to the patient based upon a frequency of messages received from the computing system (Device displays messages received from the patient based on receiving instructions to display the message, which would be displaying a message based on receiving it once, which is a frequency, see paragraphs 11, 18-21, 56 and 81.);
35. 	wherein the data further comprises a clinical status of the patient (See paragraphs 103 and 146.);
36. 	subsequent to updating the reward distribution, transmitting a second message to the device of the patient, the second message comprising an indication of a second action from the updated reward distribution (Hufford is operational to be continually operated throughout the present trial as well as future trials, see Figs. 2 and 5.).


Claims 21 and 30 are rejected under 35 U.S.C. 103 as being obvious over Hufford/Camarda, further in view of Hirsch et al. (U.S. PG-Pub 2019/0096526 A1), hereinafter Hirsch.

As per claims 21 and 30, Hufford/Camarda discloses claims 17, 26 and 34, discussed above. Hufford/Camarda also discloses:
21. 	wherein the data is a health measurement of the patient, the acts further comprising: generating an alert when a measurement exceeds a threshold value (Hufford discloses generation of an alert corresponding to a user’s response exceeding a threshold compliance measurement, see paragraphs 81 and 142-145.);
30.	wherein generating the reward distribution comprises: setting a baseline distribution based upon the historical clinical trial data, the baseline distribution comprising the actions and initial values assigned to the actions; updating the initial values for each action in the actions based upon incremental linear regression and updated initial values for each action in the actions (Hufford discloses generation of protocols for patients in a clinical trial [reward distributions], these protocols are continually developed, therefore the initial protocols would comprise baseline protocols, see paragraphs 71-80 and 141.).

Hufford/Camarda fails to explicitly disclose: 
21. 	when the health measurement exceeds a threshold value.
30.	consideration of an upper-confidence bound.

Hirsch, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to consider:
21. 	when the health measurement exceeds a threshold value (Fig. 4 and paragraphs 26-27 of Hirsch disclose reception of patient sensor data, and determining whether that data exceeds a threshold to provide an alert comprising at least one of a health diagnosis or treatment recommendation.); and
30.	consideration of an upper-confidence bound (Hirsch, paragraph 153);
in order to provide a system for “determining recommendations for health sciences diagnosis and/or treatment for a patient” (Hirsch, paragraph 2.).



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
3 June 2022